Title: To James Madison from Richard Rush, 6 March 1822
From: Rush, Richard
To: Madison, James


                
                    Dear Sir,
                    London March 6. 1822
                
                Your favor of the 20th of November got to hand in January. The letters which it enclosed for Mr Keilsall and Mr Joy, were both delivered, no difficulty having occurred this time in finding the former. I had equal pleasure in procuring his book, which was sent to Liverpool in January with directions to be forwarded in the regular packet from that port on the 1st of February. I hope it will have reached you safely.
                
                I have seen, with the greatest satisfaction, in looking over my last file of the National Intelligencer, that the final returns of the census, give us a population of 9.625.734.
                The ancients used to say, that there were two subjects over which even the immortal gods themselves had no power, viz, past events and figures. Mr Godwin’s book so far as his extraordinary errors respecting the United states are concerned, is now certainly silenced forever in the eyes of all who will merely look at figures. It is thus. In 1790 our population, (Pitkin 256) was 3.929.326. and in 1800 it was 5.309.758. Divide this increase into two, and it places our numbers in 1795 at 4.619.542, the double of which in 1820 (the twenty five years) would be 9.239.084, whereas we have in 1820 an excess over this number of 386.650. Now, if we allow 8.000 emigrants to have come to us annually since 1795, (and this I think a large allowance for we know that during many of the years they were greatly below 8.000 and I can find accounts of but two or at most three years when from very peculiar causes they were higher,) and admit an increase among these emigrants also at the rate of 100 per cent in the 25 years during the successive years that they dropped in upon us, and then add the extraneous numbers which we got with Louisiana, it will still be found, from a calculation I have hastily made, insufficient by a few thousands to absorb this excess. This simple calculation must put at rest the question of our capacity to double by natural increase in twenty five years.
                Affairs between Turkey and Russia, continue unsettled. I take the predominant opinion of this cabinet still to be, as it has been from the beginning, that a rupture will be avoided. Its endeavours have been unceasing both at Constantinoble [sic] and St Petersburgh, to stave off a rupture. England satisfied, for the present, with her already enormous and disproportionate power, is for keeping things as they are. She is for keeping Turkey as she is, lest Russia should come any nearer to the Mediterranean, which would be to encroach upon British maritime rights! She is for keeping the Greeks as they are, or perhaps a little lower, they being essentially maritime, and likely, if freed from the yoke of the Mahometans, to start into commercial importance. As to the Emperor Alexander, Mr Bentham, whom it is my good fortune to see often, and who as a man is as estimable as he is great and profound as a political philosopher, Mr Bentham says, that Alexander, unhappily for the power which he wields, is both a fop and a hypocrite, the most so that Europe has seen for ages. He anticipates nothing advantageous, but much of harm, to human liberty, from his reign.
                Your notices of the internal state of our country were, as they are always, interesting to me. They are often topicks in circles where I mix, and if they were not, there are none others that I can ever hold so dear. Nothing is so grateful to me, under the separation from my country, as accounts from

it, and I reckon them when they come in the shape of letters, as constituting the chiefest pleasures that I know here. My children are growing up fast about me, and there are moments when the thoughts of their being so long in a foreign land, almost get the better of the gratifications I have a right to experience at the continued manifestations of confidence from the government towards me in this post. To correct as much as I can this feeling, I do not trust one of them from under my own roof, having the greatest possible objections to the publick schools, and boarding schools, of England, and wishing to keep the Americanism of my boys as their minds open, free from all taint.
                With my wife’s kindest remembrance for Mrs Madison, I beg to tender to you, dear sir, the constant offerings of my affectionate respect and friendship.
                
                    Richard Rush
                
                
                    P.S. I enclose an English pamphlet, which, having read, I have no further use for. Though anonymous, it is agreed to be, in effect, a ministerial production, and large allowances are therefore to be made for its ministerial colourings.
                    Permit me to offer through your medium, whenever the opportunity may occur, my respectful remembrances to Mr Jefferson. I have said to him what I beg to repeat to you, that if my agency whilst I remain here can ever be of any service to the University of Virginia, I shall be happy to be commanded in any line.
                    
                        R. R.
                    
                
            